Citation Nr: 1742354	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-11 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for bipolar disorder.

2. Entitlement to an initial compensable disability rating for bilateral hearing loss.

3. Entitlement to service connection for diabetes mellitus, type II, including as secondary to service-connected bipolar disorder.

4. Entitlement to a total disability rating based on individual unemployabilty (TDIU) due to service-connected disabilities.
	

WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active from July 1967 to June 1968.

This appeal to the Board of Veterans' Appeals (Board) is from  June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, granted service connection for bipolar disorder assigning an initial 50 percent rating effective November 19, 2010.  It also granted service connection for bilateral hearing assigning an initial noncompensable rating also effective November 19, 2010, but denied service connection for diabetes mellitus and the claim for a TDIU.  Jurisdiction has been transferred to the RO in Phoenix, Arizona.

The Veteran had a video-conference Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay; however, this appeal must be remanded for additional development.

Regarding the Veteran's service-connected bilateral hearing loss and bipolar disorder, he was last provided VA examinations in May 2013 and June 2013.  At his April 2017 hearing, the he indicated that these disabilities had increased in severity.  Being that the last examinations were more than four years ago and the Veteran's asserts that his bilateral hearing loss and bipolar disorder have increased in severity, he should be afforded new VA examinations.

With respect to his claim for diabetes, the Veteran was provided a VA examination also in May 2013.   The examiner confirmed a diagnosis of diabetes mellitus, type II, but opined that it was less likely than not proximately due to or a result of the Veteran's service connected mental health condition.  She, however, did not address whether the Veteran's diabetes was aggravated by his service-connected mental health condition or if it was related to any other incident of active service.  Accordingly, further medical commentary is necessary before a decision may be made on this claim.

Finally, the claim for TDIU is inextricably intertwined with the service connection and higher rating claims.  Consideration of this claim must be deferred pending resolution of his current claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make arrangements to obtain the Veteran's VA treatment records, dated from November 2010 forward.

2. Thereafter, schedule the Veteran for a VA examination to assess the severity of his service-connected bipolar disorder.  The claims folder and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  If possible, the appropriate DBQ should be completed.

A clear rationale for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

3.  Schedule the Veteran for a VA examination to assess the severity of his bilateral hearing loss.  The claims folder and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  If possible, the appropriate DBQ should be completed.

A clear rationale for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

4.  Schedule the Veteran for a VA examination to determine the etiology of his diabetes mellitus, type II.  The claims folder and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail. 

(a)  The examiner is asked to provide an opinion as to whether it is as least as likely as not (a 50 percent probability or more) that the Veteran's diabetes mellitus, type II, had its clinical onset during active service or is related to any incident of service.

(b) The examiner is also asked to provide an opinion as to whether it is as least as likely as not (a 50 percent probability or more) that the Veteran's diabetes mellitus, type II, was either (i) caused by, or (ii) aggravated by, his service-connected bipolar disorder, to include by any stress associated with that condition or by any medication taken to treat it.

A clear rationale for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

5. Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.

In conjunction with the examination, the claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner. The examination report should indicate that this has been accomplished.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities (i.e., bipolar disorder, hearing loss, tinnitus, and any other disability determined to be service connected) on his employment. 

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.

6.  Finally, and after undertaking any additional development deemed necessary, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




